Citation Nr: 9919848	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-09 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.
This appeal arises from an October 1984 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim for the appealed issue.

The Board notes the issue of service connection for residuals 
of a shell fragment wound of the right upper extremity was 
remanded by the Board in May 1998 for development.  After 
completion of that development the RO, in a March 1999 
decision, granted service connection for a scar as a residual 
of a shell fragment wound, middle third of the right upper 
arm, with a retained foreign body.  A noncompensable (0 
percent) evaluation was assigned at that time, effective 
February 27, 1984.  Thus, a complete grant of the benefit 
requested, i.e., service connection, was awarded.  The 
veteran did not file a notice of disagreement with the March 
1999 decision; hence, an increased rating issue is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).


FINDING OF FACT

There is no competent medical evidence of any currently 
diagnosed acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the veteran failed to appear for a 
Travel Board hearing scheduled at the RO for April 6, 1998.  
There is no indication that the February 1998 notice to the 
veteran of the hearing, which was mailed to the veteran at 
his then address of record, to which all other correspondence 
to the veteran had previously been mailed, was returned as 
not being deliverable.  Insofar as the veteran has not 
notified VA of any address change, and has not requested that 
the hearing be rescheduled, the Board is of the opinion that 
no further assistance to the veteran in this regard is 
required on the part of VA.

The Board also notes the veteran's claim was remanded in May 
1998 for VA examinations to determine what mental disorders, 
if any, the veteran currently exhibited, and, if any were 
diagnosed, to obtain opinions as to whether they were related 
to the veteran's active duty military service.  That 
development having been successfully completed, the veteran's 
claim has been returned to the Board for adjudication.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b); Grover v. West, 12 Vet. App. 109, 113 (1999).  No 
conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection under that section.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established criteria for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The standard by which lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service is whether a competent medical 
opinion is required to identify whether a present disability 
is related to an inservice disability, or whether such a 
determination can be made by the observation of a lay person.  
See Grover, at 109; Savage, at 495.  The rules concerning 
chronicity and continuity of symptomatology, however, still 
require "medical expertise" to relate the veteran's present 
disability to his or her post-service symptoms.  Savage, at 
497-98.

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The Board 
notes, however, that by regulatory amendment effective March 
7, 1997, substantive changes were made to the adjudication 
criteria concerning the type of evidence required to 
establish service connection for PTSD, as set forth in 
38 C.F.R. § 3.304(f).  See 61 Fed. Reg. Vol. 64, No. 117, 
32807-32808 (1999).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  That section now provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with § 4.125(a), which requires that a 
diagnosis of a mental disorder must conform to DSM-IV.  The 
criteria of DSM-IV differ substantially from the criteria 
that were formerly used by VA (DSM-III-R) in that the new 
criteria are more individualized, requiring only that the 
person in question have been "exposed to a traumatic event," 
and that he or she have had a response that involved "intense 
fear, helplessness, or horror."  Id. at 153.  On the other 
hand, the old criteria contained in DSM-III and DSM-III-R 
required that a stressor be "outside the range of usual human 
experience," and that it be "markedly distressing to almost 
anyone;" the "almost anyone" test or standard is no longer 
applicable and appears to appreciably lessen the burden of 
proof for establishing the existence of a valid stressor in 
service.  Id. at 139-142.

When the Board addresses a question not considered by the RO, 
the Board must consider whether the claimant had notice of 
that issue and whether the claimant would be prejudiced by 
lack of such notice.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); Curry v. Brown, 7 Vet. App. 59, 66 (1994); Bernard v. 
Brown, 4 Vet. App. 384, 393-395 (1993).  There is no 
prejudice here because this appeal is not affected by the 
revised criteria.  That is, the veteran's stressor was never 
in dispute; he engaged in combat with the enemy and is 
service-connected for a shell fragment wound scar.  Thus, 
there is no question of a stressor.  The impediment to 
service connection is the absence of medical evidence of a 
current diagnosis of a psychiatric disorder, to include PTSD.  
In order the grant service connection for PTSD, the veteran 
must still provide evidence of a clear and unequivocal 
diagnosis of PTSD, and medical evidence of a nexus between 
service and PTSD.  Cohen, at 137.  For the reasons that 
follow, the Board finds there is no competent medical 
evidence of a current diagnosis of PTSD, or of any other 
acquired psychiatric disorder.

The veteran's service medical records contain a July 1969 
hospitalization Clinical Record Cover Sheet, which indicates 
the veteran was hospitalized for seventy-four days for an 
acute, differentiated schizophrenic reaction, manifested by 
delusions, confusions, inappropriate affect, loose 
associations, and suspiciousness.  The stressor was noted to 
be duty in Vietnam.  The veteran was discharged to duty.  His 
January 1970 separation physical examination report indicates 
that, upon clinical evaluation, his psychiatric condition was 
found to be normal.

A May 1984 VA mental disorders examination report contains an 
Axis I diagnosis of possible PTSD, delayed type; adjustment 
disorder with mixed emotions; substance dependence to alcohol 
by history.  This report, however, noted that the veteran was 
advised to have complete psychological testing to "assess 
the personality and diagnosis."

A June 1996 VA psychological evaluation report contains an 
assessment that "the preponderance of the evidence of the 
evidence was consistent with a diagnosis of PTSD, albeit at a 
lower level of stress than is typical of veteran's [sic] 
diagnosed as having PTSD."

A June 1996 VA PTSD examination report contained a diagnosis 
of: Axis I, no diagnosis; Axis II, mixed personality - 
schizoid and schizotypal.

An August 1996 private psychosocial assessment, by a social 
worker, contained an assessment that the veteran exceeded the 
DSM-IV diagnostic criteria for PTSD.

An August 1998 VA PTSD examination report contains a 
diagnosis of: Axis I, alcohol dependence, in remission by 
report; Axis II, personality disorder, not otherwise 
specified.  That report also contains a statement that, in 
the Ph.D. examiner's opinion, the results of this examination 
and testing are "at odds" with the August 1996 report 
findings.  This examiner indicated his interview with the 
veteran, together with the results of the MMPI-2 
psychological examination given the veteran, suggested Axis 
II pathology with narcissistic tendencies.  He concluded 
that, "currently, this veteran does not appear to meet DSM-
IV criteria for a diagnosis of [PTSD]."  He also concluded 
that the "veteran is not found to suffer disability from 
mental illness occurr[ing] during his military service."

Another August 1998 VA mental disorders examination report, 
which indicates the claims file was reviewed, contains a 
diagnosis of: Axis I, schizophrenia, residual type (He was 
diagnosed in a hospital in Saigon in 1969), alcohol 
dependence, by history, sober for 15 years; Axis II, schizoid 
personality disorder, not otherwise specified.  In an 
addendum to that report, the examiner indicated that, in his 
opinion, he would not consider mild PTSD; the MMPI-2 is 
negative for PTSD.  He indicated the veteran had a schizoid 
personality disorder.  The examiner also included a detailed 
summary of the results of the various tests administered the 
veteran to provide the basis for his opinion.  He also 
indicated that, "[e]ven if he was diagnosed as schizophrenic 
in 1969, there was no follow-up and at the present time he 
does not have psychotic episodes and has gainful employment 
as a carpenter.  There is no impairment of his industrial and 
social adaptability."

Therefore, based upon the results of the two August 1998 VA 
examinations, the veteran has no currently diagnosed acquired 
psychiatric disorder, to include PTSD.  As noted above, the 
reports indicate there is no diagnosis of PTSD.  The United 
States Court of Appeals for the Federal Circuit has held 
there must be medical evidence of a current PTSD disability, 
as opposed to past medical evidence diagnosing such a 
disability, in order for a claim to be well grounded.  See 
Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

The Board also notes that the inservice and post-service 
medical record assessments and findings reveal various 
personality disorders.  Generally, congenital or 
developmental defects or conditions are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits.  
38 C.F.R. § 3.303(c).  Additionally, 38 C.F.R. § 4.9 
indicates that mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.

The Board again acknowledges the veteran's combat service and 
the fact that he is service-connected for a shell fragment 
wound scar.  However, in the absence of a current diagnosis 
of a psychiatric disorder, the claim must be denied as not 
well grounded.  Epps, supra.  The veteran may, of course, 
submit an application to reopen his claim at any time and 
such claim would be reopened with the submission of new and 
material evidence (i.e., medical evidence of a current 
diagnosis of PTSD).  However, based on the evidence currently 
of record, which includes reports of recent VA psychiatric 
and psychological evaluations obtained pursuant to the 
Board's remand, which specifically ruled out the presence of 
a current acquired psychiatric disorder, the Board must find 
that the veteran's claim is not well grounded. 

The Board, in finding the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, not well grounded, triggers only a duty to inform the 
veteran, under 38 U.S.C.A. § 5103(a), if the Board knows of 
evidence which might make his claim "plausible."  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (1997).  In this 
regard, while informing the veteran of the missing evidence, 
the Board also opines that under the facts of this claim, and 
for the above reasons, it does not realistically believe that 
any such evidence currently exists, which would make the 
claim "plausible."



ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

